                                   1

                                   2

                                   3                                 UNITED STATES DISTRICT COURT

                                   4                             NORTHERN DISTRICT OF CALIFORNIA

                                   5                                        SAN JOSE DIVISION

                                   6

                                   7     TEVRA BRANDS LLC,                                 Case No. 19-cv-04312-BLF
                                   8                    Plaintiff,
                                                                                           ORDER GRANTING MOTIONS TO
                                   9             v.                                        FILE UNDER SEAL DEFENDANT’S
                                                                                           REQUEST FOR JUDICIAL NOTICE
                                  10     BAYER HEALTHCARE LLC, et al.,                     AND PLAINTIFF'S SUR-REPLY
                                  11                    Defendants.                        [ECF 42, 65]
                                  12          The parties have filed several administrative motions to seal pursuant to Civil Local Rule
Northern District of California
 United States District Court




                                  13   79-5 in this case. This order addresses two of these motions: (1) Defendant Bayer HealthCare LLC’s
                                  14   Motion to File Under Seal Portions of Its Request for Judicial Notice in Support of Its Motion to
                                  15   Dismiss, ECF 42, and (2) Plaintiff’s Motion to File Under Seal Portions of Its Sur-Reply in
                                  16   Opposition to Bayer HealthCare LLC’s Motion to Dismiss, ECF 65.
                                  17           “Historically, courts have recognized a ‘general right to inspect and copy public records and
                                  18   documents, including judicial records and documents.’” Kamakana v. City & Cnty. of Honolulu,
                                  19   447 F.3d 1172, 1178 (9th Cir. 2006) (quoting Nixon v. Warner Commc’ns, Inc., 435 U.S. 589, 597
                                  20   & n.7 (1978)). This right exists to “ensur[e] the public’s understanding of the judicial process and
                                  21   of significant public events,” Kamakana, 447 F.3d at 1179 (internal quotation marks omitted), as
                                  22   “court records often provide important, sometimes the only, bases or explanations for a court’s
                                  23   decision,” Oliner v. Kontrabecki, 745 F.3d 1024, 1025 (9th Cir. 2014). Accordingly, in order to
                                  24   justify sealing court records, a litigant must show “compelling reasons” that “outweigh the general
                                  25   history of access and the public policies favoring disclosure.” Kamakana, 447 F.3d at 1178 (internal
                                  26   quotation marks omitted).
                                  27          Here, however, there is no public interest in viewing the documents the parties seek to seal.
                                  28   Both sets of documents were filed in connection with Bayer HealthCare LLC’s Motion to Dismiss
                                   1   the Complaint, which the Court subsequently terminated as moot. ECF 92. Because there will be

                                   2   no judicial decision on that motion, the public has no need to access the supporting documents. See

                                   3   Karl v. Zimmer Biomet Holdings, Inc., No. C 18-04176 WHA, 2019 WL 5677543, at *8 (N.D. Cal.

                                   4   Oct. 31, 2019). Accordingly, the Court GRANTS the administrative motions to seal; the copies of

                                   5   the documents filed at ECF 42 and 65 will remain under seal.

                                   6          IT IS SO ORDERED.

                                   7   Dated: March 16, 2020

                                   8                                                  ______________________________________
                                                                                      BETH LABSON FREEMAN
                                   9                                                  United States District Judge
                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                       2
